Case 1:15-cr-00614-SOM Document 266 Filed 04/21/20 Page 1 of 4   PageID #: 1832



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CRIM. NO. 15-000614 SOM
                               )
                Plaintiff,     )
                               )          ORDER DECLINING TO ISSUE
           vs.                 )          CERTIFICATE OF APPEALABILITY
                               )
 GREGORY SCHER,                )
                               )
                Defendant.     )
 _____________________________ )

        ORDER DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY

            On April 16, 2020, Defendant Gregory Scher filed a

 notice of appeal that challenged this court’s denial of his

 motion to find the Government in “default.”         On April 20, the

 Ninth Circuit issued an order stating that an appellate briefing

 schedule would not be set until the district court determined

 whether a certificate of appealability should issue.            This court

 declines to issue a certificate of appealability.

            Scher’s appeal arises out of the 28 U.S.C. § 2255

 petition he filed on February 5, 2020.        ECF No. 250.      The

 Government’s opposition was due on March 11, 2020.          However, on

 February 14, 2020, the Government filed a motion that sought an

 order finding that Scher had waived the attorney-client privilege

 with respect to his § 2255 petition.        ECF No. 252.    On February

 27, 2020, this court granted the Government’s motion.            In the

 same order, this court “extend[ed] the Government's response

 deadline to the petition from March 11, 2020, to April 13, 2020.”
Case 1:15-cr-00614-SOM Document 266 Filed 04/21/20 Page 2 of 4   PageID #: 1833



 ECF No. 254, PageID # 1806.       This court subsequently granted an

 additional extension.      ECF No. 261.

            Nevertheless, when the Government did not file a

 response to Scher’s § 2255 petition by March 11, 2020, Scher

 filed a motion asking this court to find the Government in

 “default.”    ECF No. 258, PageID # 1812.       After this court denied

 Scher’s motion, Scher appealed.       ECF No. 262.

            Scher is not entitled to a certificate of appealability

 for two reasons.     First, 28 U.S.C. § 2253, which governs appeals

 in habeas corpus proceedings, only permits defendants to appeal a

 final order rejecting their petition.        See 28 U.S.C. § 2253(a)

 (“In a habeas corpus proceeding or a proceeding under section

 2255 before a district judge, the final order shall be subject to

 [appellate] review[.]”); see also Ninth Circuit Local Rule 22-1

 (“Appeals from the district court’s denial of relief in either a

 28 U.S.C. § 2254 or a § 2255 proceeding are governed by the

 procedures set forth in FRAP 4 and 22(b).”).         This court has not

 yet issued a final order deciding Scher’s § 2255 petition.            The

 briefing on that petition has not even closed.          Scher’s notice of

 appeal is therefore defective, because it challenges an

 interlocutory order.     See generally Nascimento v. Dummer, 508

 F.3d 905, 908 (9th Cir. 2007) (holding that a notice of appeal

 was defective because it “sought to appeal non-appealable

 orders”); United States v. Garner, 663 F.2d 834, 837 (9th Cir.


                                      2
Case 1:15-cr-00614-SOM Document 266 Filed 04/21/20 Page 3 of 4   PageID #: 1834



 1981) (“Where the deficiency in a notice of appeal, by reason of

 . . . reference to a nonappealable order, is clear to the

 district court, it may disregard the purported notice of appeal

 and proceed with the case, knowing that it has not been deprived

 of jurisdiction.”).

            Second, even if Scher had not challenged an

 interlocutory order, he would not be entitled to a certificate of

 appealability.    “To obtain a COA under § 2253(c), a habeas

 prisoner must make a substantial showing of the denial of a

 constitutional right, a demonstration that . . . includes showing

 that reasonable jurists could debate whether . . . the petition

 should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to

 proceed further.”     Slack v. McDaniel, 529 U.S. 473, 483–84 (2000)

 (quotations omitted).      No reasonable jurist could find that

 Scher’s motion to find the Government in default should have been

 resolved differently.      Scher asserted that the Government had

 failed to file a timely response to his petition when, under the

 briefing schedule set by this court, the Government’s response

 still is not due.     Accordingly, this court declines to issue a

 certificate of appealability.




                                      3
Case 1:15-cr-00614-SOM Document 266 Filed 04/21/20 Page 4 of 4    PageID #: 1835



             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, April 21, 2020




                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge


 United States v. Scher, Crim. No. 15-00614 SOM; ORDER DECLINING TO ISSUE
 CERTIFICATE OF APPEALABILITY




                                       4
